   Case 2:19-cv-02019-RFB-EJY Document 14 Filed 12/18/19 Page 1 of 4




                                                     2:19-cv-02019-RFB-EJY




12/18/2019
Case 2:19-cv-02019-RFB-EJY Document 14 Filed 12/18/19 Page 2 of 4
    Case 2:19-cv-02019-RFB-EJY Document 14
                                        13 Filed 12/18/19 Page 3
                                                               1 of 4
                                                                    2




                                                      2:19-cv-02019-RFB-EJY




12/18/2019
Case 2:19-cv-02019-RFB-EJY Document 14
                                    13 Filed 12/18/19 Page 4
                                                           2 of 4
                                                                2
